MEMORANDUM **
The government appeals the district court’s judgment granting Srinivasan’s petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a). We review de novo, Taniguchi v. Schultz, 303 F.3d 950, 955 (9th Cir.2002), and we vacate and remand.
The district court held that section 212(h) of the Immigration and Nationality Act (“INA”) violates Srinivasaris right to equal protection because it provides a waiver of deportation to aggravated felons who are not lawful permanent residents *128(“LPRs”), while denying such a waiver to aggravated felons who are LPRs. This argument is foreclosed by our intervening decision in Taniguchi id- at 957-58 (holding that INA § 212(h) does not violate equal protection because a rational explanation exists for denying 212(h) waivers to aggravated felon LPRs).
Each party shall bear its costs on appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.